Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 9,833,550 in view of Aboul-Hosn et al WO 01/17581 A2 (Applicant cited in IDS).
 
Claim 15 of instant application differ from claims 1-4 of the ‘550 patent in that the current claims are directed to the cannula has outer diameter that is about the same as outer diameter of the intracardiac percutaneous blood pump and the suction head from an initial state with a first outer diameter that is about the same as the outer diameter of the cannula. However, Aboul-Hosn discloses that the cannula (14 in Fig.’s 1, 6, and 10) has outer diameter that is about the same as outer diameter of the intracardiac percutaneous blood pump (12 in Fig.’s 1, 6, and 10 and page 12,lines 33-34 ) and the suction head (area with inward arrow) from an initial state with a first outer diameter that is about the same as the outer diameter of the cannula (14 in Fig.’s 1, 6, and 10). Thus, it would have been obvious to one of ordinary skill in the art to modify the method of ‘550 patent to have the cannula that have outer diameter that is about the same as outer diameter of the intracardiac percutaneous blood pump and the suction head from an initial state with a first outer diameter that is about the same as the outer diameter of the cannula in view of Abou-Hosn teachings and because the combination would have yielded predictable results of having a uniform outer surface.
16 of instant application conflicts with claim 5 of the “550 patient.
Claim 17 of instant application conflicts with claim 6 of the “550 patient.
Claim 18 of instant application conflicts with claim 7 of the “550 patient.
Claim 19 of instant application conflicts with claim 8 of the “550 patient.
Claim 20 of instant application conflicts with claim 9 of the “550 patient.
Claim 21 of instant application conflicts with claim 10 of the “550 patient.
Claim 22 of instant application conflicts with claim 11 of the “550 patient.
Claim 23 of instant application conflicts with claim 13 of the “550 patient.
Claim 24 of instant application conflicts with claim 14 of the “550 patient.
Claim 25 of instant application conflicts with claim 15 of the “550 patient.
Claim 26 of instant application conflicts with claim 16 of the “550 patient.
Claim 27 of instant application conflicts with claim 17 of the “550 patient.
Claim 28 of instant application conflicts with claim 18 of the “550 patient.
Claim 29 of instant application conflicts with claim 19 of the “550 patient.
Claim 30 of instant application conflicts with claim 20 of the “550 patient.

Response to Arguments

Applicant’s arguments with respect to claim(s) 15-30 have been considered but are moot because of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D/ Examiner, Art Unit 3792    

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792